                                    Case 8:19-cv-00809-JLS-KES Document 1 Filed 05/01/19 Page 1 of 11 Page ID #:1



                                1    KAZEROUNI LAW GROUP, APC
                                2    Jason A. Ibey, Esq. (SBN: 284607)
                                     jason@kazlg.com
                                3    Nicholas R. Barthel, Esq. (SBN: 319105)
                                4    nicholas@kazlg.com
                                     245 Fischer Avenue, Suite D1
                                5    Costa Mesa, CA 92626
                                6    Telephone: (800) 400-6808
                                     Facsimile: (800) 520-5523
                                7
                                     Attorneys for Plaintiff,
                                8
                                     Peter Albrecht
                                9
                               10
                                                         UNITED STATES DISTRICT COURT
                               11                       CENTRAL DISTRICT OF CALIFORNIA
                               12
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13    PETER ALBRECHT, Individually               Case No.:
    COSTA MESA, CA 92626




                               14    And On Behalf of All Others
                                                                                 CLASS ACTION
                                     Similarly Situated,
                               15                                                CLASS ACTION COMPLAINT
                               16                        Plaintiff,              FOR DAMAGES AND
                                              v.                                 INJUNCTIVE RELIEF FOR
                               17                                                VIOLATIONS OF THE
                                                                                 TELEPHONE CONSUMER
                               18    HOMEADVISOR, INC. d/b/a                     PROTECTION ACT, 47 U.S.C. §
                                     HOMEADVISOR.COM, INC.,                      227, ET SEQ.
                               19
                               20                        Defendant.
                                                                                JURY TRIAL DEMANDED
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28

                                     Case #                                                    Albrecht v. HomeAdvisor, Inc.
                                                                      CLASS ACTION COMPLAINT
                                    Case 8:19-cv-00809-JLS-KES Document 1 Filed 05/01/19 Page 2 of 11 Page ID #:2



                                1                                      INTRODUCTION
                                2       1. PETER ALBRECHT (“Plaintiff” or “Mr. Albrecht”) brings this Class
                                3             Action Complaint for damages, injunctive relief, and any other available
                                4             legal or equitable remedies, resulting from the illegal actions of defendant
                                5             HOMEADVISOR, INC. d/b/a HOMEADVISOR.COM, INC. (“Defendant”
                                6             or “HomeAdvisor”), in negligently and/or willfully contacting Plaintiff on
                                7             Plaintiff’s telephone, in violation of the Telephone Consumer Protection
                                8             Act, 47 U.S.C. § 227, et seq., (“TCPA”), specifically, the National Do-Not-
                                9             Call provisions of 47 C.F.R. 64.1200(c), thereby invading Plaintiff’s
                               10             privacy.
                               11       2. Plaintiff alleges as follows upon personal knowledge as to himself and his
                               12             own acts and experiences, and, as to all other matters, upon information and
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13             belief, including investigation conducted by their attorneys.
    COSTA MESA, CA 92626




                               14       3. According to the Federal Communications Commission’s website,
                               15             https://www.fcc.gov/general/do-not-call, accessed on April 1, 2019:
                               16                   Working with the Federal Trade Commission, the [FCC]
                               17                   developed the national Do Not Call Registry, which
                                                    applies to all telemarketers and covers interstate and
                               18                   intrastate telemarketing calls. Commercial telemarketers
                               19                   are not allowed to call you if your number is on the
                                                    registry, subject to certain exceptions.
                               20
                               21       4. According to the FTC, https://www.consumer.ftc.gov/articles/0133-cell-
                               22             phones-and-do-not-call-registry, accessed on April 1, 2019:
                               23
                                                    The Do Not Call Registry accepts registrations from both
                               24                   cell phones and land lines . . . Once registered, a
                               25                   telephone number stays on the Do Not Call Registry until
                                                    the registration is canceled or service for the number is
                               26                   discontinued.
                               27
                               28

                                     Case #                                   1 of 10                Albrecht v. HomeAdvisor, Inc.
                                                                     CLASS ACTION COMPLAINT
                                    Case 8:19-cv-00809-JLS-KES Document 1 Filed 05/01/19 Page 3 of 11 Page ID #:3



                                1                                     JURISDICTION AND VENUE
                                2       5. This Court has federal question jurisdiction because this case arises out of
                                3             violations of federal law. 47 U.S.C. § 227(c).
                                4       6. Personal jurisdiction is established and venue is proper in the United States
                                5             District Court for the Central District of California pursuant to 18 U.S.C. §
                                6             1391(b) because:
                                7                a. a substantial part of the events giving rise to the claim occurred within
                                8                    this district;
                                9                b. Plaintiff received several allegedly unlawful calls while residing in the
                               10                    County of Orange within the State of California;
                               11                c. Defendant regularly conducts business throughout the State of
                               12                    California;
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13                d. Defendant placed several calls to Plaintiff while Plaintiff was in the
    COSTA MESA, CA 92626




                               14                    State of California, and Plaintiff has a California area code.
                               15
                               16                                             PARTIES
                               17       7. Plaintiff is, and at all times mentioned herein was, a citizen and resident of
                               18             the State of California. Plaintiff is, and at all times mentioned herein was, a
                               19             “person,” as defined by 47 U.S.C. § 153(39).
                               20       8. Plaintiff is informed and believes, and thereon alleges, that Defendant is a
                               21             corporation whose corporate headquarters is in Colorado, and is
                               22             incorporated within Delaware.
                               23       9. Defendant, is and at all times mentioned herein were a “person,” as defined
                               24             by 47 U.S.C. § 153(39).
                               25       10. Plaintiff alleges that at all times relevant herein Defendant conducted
                               26             business in the State of California and in the County of Orange, and within
                               27             this judicial district.
                               28

                                     Case #                                      2 of 10              Albrecht v. HomeAdvisor, Inc.
                                                                        CLASS ACTION COMPLAINT
                                    Case 8:19-cv-00809-JLS-KES Document 1 Filed 05/01/19 Page 4 of 11 Page ID #:4



                                1                                FACTUAL ALLEGATIONS
                                2       11. Mr. Albrecht has never had any business relationship with Defendant.
                                3       12. Mr. Albrecht’s landline telephone number ending “8750” was added to the
                                4             National Do-Not-Call Registry in the year 2003.
                                5       13. On or about August 14, 2018, Plaintiff received a call on his “8750” landline
                                6             from the telephone number (714) 853-6668.
                                7       14. The individual on the line stated that her name was Rebecca and that she
                                8             was with HomeAdvisor. Rebecca claimed that Mr. Albrecht had submitted a
                                9             request 2 weeks ago for an air conditioner to be installed. Mr. Albrecht was
                               10             not interested in an air conditioner, and did not submit this request as
                               11             claimed.
                               12       15. Desiring that Plaintiff not receive any further calls, Mr. Albrecht stated to
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13             the HomeAdvisor representative that his telephone number is on the Do Not
    COSTA MESA, CA 92626




                               14             Call Registry; that he should be put on HomeAdvisor’s inhouse Do Not Call
                               15             list; and requested that he not receives any calls from HomeAdvisor ever
                               16             again.
                               17       16. However, despite this clear request for calls to cease, on or about September
                               18             25, 2018, Mr. Albrecht received a call on his “8750” landline from Vinyl
                               19             Window Broker at (714) 686-4315, who stated that they received Mr.
                               20             Albrecht’s name and contact information as a lead from HomeAdvisor. Mr.
                               21             Albrecht notified this individual that he did not contact HomeAdvisor about
                               22             windows.
                               23       17. After explaining these issues with his “lead”, Vinyl Window Broker
                               24             employee stated that he was going to request a credit from HomeAdvisor for
                               25             giving him a bad lead.
                               26       18. On or about October 1, 2018, Mr. Albrecht received a call on his “8750”
                               27             landline from the telephone number (714) 477-0747. The individual on the
                               28             line stated that her name was Chanelle and that she was with HomeAdvisor.

                                     Case #                                     3 of 10            Albrecht v. HomeAdvisor, Inc.
                                                                       CLASS ACTION COMPLAINT
                                    Case 8:19-cv-00809-JLS-KES Document 1 Filed 05/01/19 Page 5 of 11 Page ID #:5



                                1             She stated that she was making a courtesy call regarding Mr. Albrecht’s
                                2             “service request” on his windows.
                                3       19. To date, Mr. Albrecht has never made a windows request with
                                4             HomeAdvisor.
                                5       20. Mr. Albrecht again stated to the representative for HomeAdvisor that he was
                                6             on the Do Not Call Registry and that he wanted to never receive a call from
                                7             HomeAdvisor again.
                                8       21. Between approximately August 14, 2017 and January 30, 2019, Plaintiff has
                                9             received numerous calls from several different home improvement
                               10             companies stating that these companies had received Mr. Albrecht’s
                               11             information from HomeAdvisor as leads.
                               12       22. Often times these entities would state they had an email address for Mr.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13             Albrecht; however, the email address was always incorrect. These entities
    COSTA MESA, CA 92626




                               14             would state that the email address was obtained from HomeAdvisor.
                               15       23. Upon information and belief, HomeAdvisor pulls consumer information
                               16             from unknown sources and manufactures contact information, such as
                               17             emails for consumers.
                               18       24. Upon information and belief, HomeAdvisor then sells consumers’
                               19             information to entities as “leads,” regardless of whether the individual is on
                               20             the Do Not Call Registry.
                               21       25. Upon information and belief, in addition to sending the purported “leads”
                               22             out to be called, HomeAdvisor itself will call individuals to match them with
                               23             other businesses in an attempt to satisfy their “home improvement needs.”
                               24       26. Defendant’s calls constitute solicitation calls pursuant to 47 C.F.R. §
                               25             64.1200, as they were an attempt to promote or sell Defendant’s services.
                               26       27. Plaintiff has received at least two solicitation calls from Defendant within a
                               27             12-month period.
                               28       28. Plaintiff did not provide Defendant with his landline telephone number at

                                     Case #                                    4 of 10              Albrecht v. HomeAdvisor, Inc.
                                                                      CLASS ACTION COMPLAINT
                                    Case 8:19-cv-00809-JLS-KES Document 1 Filed 05/01/19 Page 6 of 11 Page ID #:6



                                1             any point in time, nor did he give express consent or permission for
                                2             Defendants to call Plaintiff.
                                3       29. Plaintiff’s request for Defendant to stop calling Plaintiff terminated any prior
                                4             consent or permission that Defendant may have had to call Plaintiff for
                                5             marketing or solicitation purposes.
                                6       30. Plaintiff’s repeated requests for Defendant to stop calling Plaintiff
                                7             terminated any established business relationship that may have existed
                                8             between Plaintiff and Defendant pursuant to 47 CFR § 64.1200(f)(5)(i).
                                9       31. Plaintiff did not give Defendant prior express written consent or permission
                               10             for Defendant to call Plaintiff’s landline telephone for marketing or
                               11             solicitations purposes.
                               12       32. Upon information and belief, at all relevant times, Defendant failed to
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13             establish and implement reasonable practices and procedures to effectively
    COSTA MESA, CA 92626




                               14             prevent telephone solicitations in violation of the regulations prescribed
                               15             under 47 U.S.C. § 227(c)(5).
                               16       33. Frustrated with the Defendant’s actions, on or about January, 31, 2019,
                               17             Plaintiff requested via certified mail that Defendant produce its internal Do
                               18             Not Call policy under 47 CFR § 64.1200, if any. To date, Plaintiff has not
                               19             receive a response from Defendant in that regard.
                               20       34. Upon information and belief, at all relevant times, Defendant failed to
                               21             regularly check the National-Do-Not-Call Registry for phone numbers of
                               22             individuals who have expressed a desire not to received unsolicited calls.
                               23       35. Upon information and belief, at all relevant times, Defendant failed to
                               24             document and/or honor requests by consumers not to be called within a
                               25             reasonable amount of time.
                               26                              CLASS ACTION ALLEGATIONS
                               27       36. Plaintiff brings this action on behalf of himself and on behalf of all others
                               28             similarly situated (the “Class”).

                                     Case #                                      5 of 10            Albrecht v. HomeAdvisor, Inc.
                                                                        CLASS ACTION COMPLAINT
                                    Case 8:19-cv-00809-JLS-KES Document 1 Filed 05/01/19 Page 7 of 11 Page ID #:7



                                1       37. Plaintiff represents, and is each a member of, the Class, consisting of:
                                2                   All persons within the United States registered on the
                                3                   National Do-Not-Call Registry for at least 30 days, who
                                                    received more than one call made by or on behalf of
                                4                   Defendant and/or their agents and/or their employees for
                                5                   the purpose of promoting Defendant’s products or
                                                    services, within four years prior to the filing of the
                                6                   Complaint.
                                7
                                8       38. Defendant and its employees or agents are excluded from the Class.

                                9             Plaintiff does not know the number of members in the Class, but believe the

                               10             Class members number in the thousands, if not more. Thus, this matter

                               11             should be certified as a Class action to assist in the expeditious litigation of

                               12             this matter.
KAZEROUNI LAW GROUP, APC




                                        39. Plaintiff and members of the Class were harmed by the acts of Defendant in
 245 FISCHER AVENUE, UNIT D1




                               13
    COSTA MESA, CA 92626




                               14             at least the following ways: Defendant, either directly or through its agents,

                               15             illegally contacted Plaintiff and the Class members via their telephones for

                               16             solicitation purposes, thereby invading the privacy of said Plaintiff and the

                               17             Class members whose telephone numbers were on the National Do-Not-Call

                               18             Registry. Plaintiff and the Class members were damaged thereby.

                               19       40. This suit seeks only damages and injunctive relief for recovery of economic

                               20             injury on behalf of the Class, and it expressly is not intended to request any

                               21             recovery for personal injury and claims related thereto. Plaintiff reserves the

                               22             right to expand the Class definition to seek recovery on behalf of additional

                               23             persons as warranted as facts are learned in further investigation and

                               24             discovery.

                               25       41. The joinder of the Class members is impractical and the disposition of their

                               26             claims in the Class action will provide substantial benefits both to the parties

                               27             and to the court. The Class can be identified through Defendant’s records or

                               28             Defendant’s agents’ records and the National Do-Not-Call Registry.

                                     Case #                                   6 of 10                 Albrecht v. HomeAdvisor, Inc.
                                                                     CLASS ACTION COMPLAINT
                                    Case 8:19-cv-00809-JLS-KES Document 1 Filed 05/01/19 Page 8 of 11 Page ID #:8



                                1       42. There is a well-defined community of interest in the questions of law and
                                2             fact involved affecting the parties to be represented. The questions of law
                                3             and fact to the Class predominate over questions which may affect
                                4             individual Class members, including the following:
                                5                a. Whether, within the four years prior to the filing of this Complaint,
                                6                   Defendant or its agents placed more than one solicitation call to the
                                7                   members of the Class whose telephone numbers were on the National
                                8                   Do-Not-Call Registry and who did not have an established business
                                9                   relationship with Defendant;
                               10                b. Whether Defendant obtained prior express invitation or permission to
                               11                   place solicitation calls to the telephone number of the Plaintiff or the
                               12                   Class members;
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13                c. Whether Defendant continued to call telephone numbers of persons
    COSTA MESA, CA 92626




                               14                   that had requested Defendant stop calling those telephone numbers;
                               15                d. Whether Plaintiff and the Class members were damaged thereby, and
                               16                   the extent of damages for such violation; and
                               17                e. Whether Defendant and its agents should be enjoined from engaging
                               18                   in such conduct in the future.
                               19       43. Plaintiff is asserting claims that are typical of the Class. First, Plaintiff is a
                               20             person that received more than one live solicitation calls from Defendant
                               21             within a 12-month period, who did not have an established business
                               22             relationship with the Defendant. Furthermore, Plaintiff did not provide
                               23             Defendant with prior express invitation or permission to receive calls, and
                               24             Plaintiff’s telephone numbers were registered on the National Do-Not-Call
                               25             Registry. Plaintiff will fairly and adequately represent and protect the
                               26             interests of the Class in that Plaintiff has no interests antagonistic to any
                               27             member of the Class.
                               28       44. Plaintiff and the members of the Class have all suffered irreparable harm as

                                     Case #                                   7 of 10                Albrecht v. HomeAdvisor, Inc.
                                                                     CLASS ACTION COMPLAINT
                                    Case 8:19-cv-00809-JLS-KES Document 1 Filed 05/01/19 Page 9 of 11 Page ID #:9



                                1             a result of the Defendant’s unlawful and wrongful conduct. Absent a class
                                2             action, the Class will continue to face the potential for irreparable harm. In
                                3             addition, these violations of law will be allowed to proceed without remedy
                                4             and Defendant will likely continue such illegal conduct. Because of the size
                                5             of the individual Class member’s claims, few, if any, Class members could
                                6             afford to seek legal redress for the wrongs complained of herein.
                                7       45. Plaintiff has retained counsel experienced in handling class action claims
                                8             and claims involving violations of the Telephone Consumer Protection Act.
                                9       46. A class action is a superior method for the fair and efficient adjudication of
                               10             this controversy. Class-wide damages are essential to induce Defendant to
                               11             comply with federal and California law. The interest of Class members in
                               12             individually controlling the prosecution of separate claims against Defendant
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13             is small because the maximum statutory damages in an individual action for
    COSTA MESA, CA 92626




                               14             violation of privacy are minimal. Management of these claims is likely to
                               15             present significantly fewer difficulties than those presented in many class
                               16             claims.
                               17       47. Defendant has acted on grounds generally applicable to the Class, thereby
                               18             making appropriate final injunctive relief and corresponding declaratory
                               19             relief with respect to the Class as a whole.
                               20
                               21                            FIRST CAUSE OF ACTION
                                        NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                               22                            47 U.S.C. § 227, ET SEQ.
                               23       48. Plaintiff incorporates by reference all of the above paragraphs of this
                               24             Complaint as though fully stated herein.
                               25       49. The foregoing acts and omissions of Defendant constitute numerous and
                               26             multiple negligent violations of the TCPA, including but not limited to each
                               27             and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
                               28       50. As a result of Defendant’s negligent violations of 47 U.S.C. § 227, et seq.,

                                     Case #                                   8 of 10               Albrecht v. HomeAdvisor, Inc.
                                                                     CLASS ACTION COMPLAINT
                                Case 8:19-cv-00809-JLS-KES Document 1 Filed 05/01/19 Page 10 of 11 Page ID #:10



                                1            Plaintiff and the Class are entitled to an award of $500.00 in statutory
                                2            damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5).
                                3      51. Plaintiff and the Class are also entitled to and do seek injunctive relief
                                4            prohibiting such conduct in the future.
                                5
                                                               SECOND CAUSE OF ACTION
                                6                      KNOWING AND/OR WILLFUL VIOLATIONS OF THE
                                7                        TELEPHONE CONSUMER PROTECTION ACT
                                                                47 U.S.C. § 227, ET SEQ.
                                8
                                       52. Plaintiff incorporates by reference all of the above paragraphs of this
                                9
                                             Complaint as though fully stated herein.
                               10
                                       53. The foregoing acts and omissions of Defendant constitute numerous and
                               11
                                             multiple knowing and/or willful violations of the TCPA, including but not
                               12
                                             limited to each and every one of the above-cited provisions of 47 U.S.C. §
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13
                                             227 et seq.
    COSTA MESA, CA 92626




                               14
                                       54. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
                               15
                                             227, et seq., Plaintiff and the Class are entitled to an award of $1,500.00 in
                               16
                                             statutory damages, for each and every violation, pursuant to 47 U.S.C. §
                               17
                                             227(c)(5).
                               18
                                       55. Plaintiff and the Class are also entitled to and seek injunctive relief
                               19
                                             prohibiting such conduct in the future.
                               20
                                                                      PRAYER FOR RELIEF
                               21
                                             Wherefore, Plaintiff respectfully requests the Court grant Plaintiff and the
                               22
                                    Class members the following relief against Defendant:
                               23
                               24
                                             FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATIONS OF THE TCPA
                               25
                                       56. As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
                               26
                                             Plaintiff seeks for himself and each Class member $500.00 in statutory
                               27
                                             damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5);
                               28

                                    Case #                                  9 of 10                Albrecht v. HomeAdvisor, Inc.
                                                                   CLASS ACTION COMPLAINT
                                Case 8:19-cv-00809-JLS-KES Document 1 Filed 05/01/19 Page 11 of 11 Page ID #:11



                                1      57. Pursuant to 47 U.S.C. § 227(c)(5)(A), a temporary and permanent injunction
                                2            prohibiting the unlawful conduct in the future;
                                3      58. Costs of suit;
                                4      59. Pre-judgment and post-judgment interest;
                                5      60. Reasonable attorneys’ fees pursuant to the common fund doctrine;
                                6      61. Any other relief the Court may deem just and proper.
                                7
                                8   SECOND CAUSE OF ACTION FOR KNOWING/WILLFUL VIOLATIONS OF THE TCPA
                                9      62. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
                               10            227(b)(1), Plaintiff seeks for himself and each Class member $1,500.00 in
                               11            statutory damages, for each and every violation, pursuant to 47 U.S.C. §
                               12            227(c)(5);
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               13      63. Pursuant to 47 U.S.C. § 227(c)(5)(A), a temporary and permanent injunction
    COSTA MESA, CA 92626




                               14            prohibiting the unlawful conduct in the future;
                               15      64. Pre-judgment and post-judgment interest;
                               16      65. Costs of suit;
                               17      66. Reasonable attorneys’ fees pursuant to the common fund doctrine;
                               18      67. Any other relief the Court may deem just and proper.
                               19                                        TRIAL BY JURY
                               20      68. Pursuant to the seventh amendment to the Constitution of the United States
                               21            of America, Plaintiff is entitled to, and demands, a trial by jury.
                               22
                               23 Dated: May 1, 2019                                KAZEROUNI LAW GROUP, APC
                               24                                                   BY: /S/ JASON A. IBEY
                               25                                                        Jason A. Ibey, Esq.
                                                                                        jason@kazlg.com
                               26                                                       Attorneys for Plaintiff
                               27
                               28

                                    Case #                                   10 of 10                Albrecht v. HomeAdvisor, Inc.
                                                                    CLASS ACTION COMPLAINT
